

115 HRES 234 IH: Expressing the sense of the House of Representatives regarding the importance of effective education in civics and government in elementary and secondary schools throughout the Nation.
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 234IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing the sense of the House of Representatives regarding the importance of effective
			 education in civics and government in elementary and secondary schools
			 throughout the Nation.
	
 Whereas research shows that too few people in the United States understand the basic principles and functions of our constitutional government as set forth in the founding documents of our Nation, the Declaration of Independence and the Constitution; and
 Whereas since the founding of public education, elementary and secondary school education programs have had the mission of preparing students who are committed to the values and principles of the United States to participate in our constitutional government: Now, therefore, be it
	
 That the House of Representatives encourages— (1)elementary and secondary schools to promote competent and responsible civic participation in the American political system;
 (2)States and local governments to develop, implement, and strengthen programs and curriculum to teach civics, government, and American history at the elementary and secondary school levels; and
 (3)elementary and secondary schools to promote current event discussions, participate in simulations of the democratic process, and incorporate education in civics and government into the core curriculums of math, science, and language arts.
			